Citation Nr: 1753939	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.

3.  Entitlement to service connection for bilateral shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1986.

The Veteran originally filed a claim for service connection for an acquired psychiatric disorder in September 2003.  This claim was denied in June 2006, and the Veteran did not appeal this decision.

The issues before the Board of Veterans' Appeals (Board) arise from March 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant).

The issues of entitlement to service connection for bilateral shoulder disorders and a right knee disorder, were not certified for appeal.  However, the claims folder reflects that in November 2013, the Veteran filed a timely notice of disagreement (NOD) with respect to the October 2013 rating decision denying entitlement to these claims.  Neither the Veterans Benefits Management System (VBMS) or the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that receipt of the NOD has been acknowledged by the RO, and thus, a statement of the case (SOC) must be issued in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of entitlement to service connection for a bilateral shoulder disorder and a right knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO originally denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in an un-appealed June 2006 rating decision.

2.  Evidence received since the June 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the June 2006 rating decision is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The claim was previously denied in June 2006 because there was insufficient proof to establish a nexus between the Veteran's diagnosed mental health condition and his service.  Therefore, for the evidence to be material in this case, it must address these unestablished facts. 

Rating actions become final one year after the notice of the decision, unless a notice of disagreement or new and material evidence is received prior to the end of the one year period.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (2016).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Since the June 2006 rating decision, the Veteran has underwent a service-connected left leg amputation and has provided medical opinions and testimony to the effect that this procedure has affected his psychiatric well-being.  See January 2014 Dr. Cuadros Mental Impairment Questionnaire ("Axis III: Amputation...Continued dx's of PTSD as well depression"); see also August 2017 Board hearing transcript ("the depression that would also be associated with loss of limbs?...Right").  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, without offering an opinion as to the weight to be provided to this evidence, it is sufficient to qualify as new and material evidence.  The claim of entitlement to service connection for an acquired psychiatric disorder, is reopened.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, is reopened.


REMAND

The Board acknowledges that the record contains several medical opinions, however upon review of the record these opinions are insufficient to address all theories of entitlement, thus due process requires further development.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. Â§ 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).

As noted above, the record includes diagnoses of depression and subsequent to the most recent VA medical examination in November 2010, the Veteran underwent surgical amputation of his left leg below the knee.  Medical opinions associated with the record suggest a link between the Veteran's psychiatric condition and his amputation, but lack sufficient rationale and explanation.  Furthermore, the Veteran testified at the August 2017 Board hearing that his amputation has caused him to become depressed.  Accordingly, an examination is warranted as there are current disabilities, testimony regarding an in-service event, service-connected disabilities, and an indication that the disabilities may be related to the in-service events or to the service-connected disabilities.

Regarding the remaining claims to entitlement, the Veteran was denied service connection for shoulder and knee disorders in October 2013.  In November 2013, the RO received a VA Form 21-0958 (NOD) from the Veteran expressing his disagreement with the initially assigned disability rating for this issue, and requesting entitlement to a higher overall combined disability rating, to include on an extraschedular basis. To date, an SOC has not been issued by the RO in response to the timely NOD, and neither VBMS or VACOLS indicate that receipt of the NOD has been acknowledged. Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238   (1999). Therefore, an SOC must be issued on these claims.

Hearing testimony indicated social security records, does not appear any attempt to procure these have been undertaken


Accordingly, the case is REMANDED for the following action:

1. The RO should issue an SOC with respect to the issues of entitlement to an initial compensable rating for the residuals of heat stroke, and entitlement to a higher combined overall disability rating, to include on an extraschedular basis.

 The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


